01-15-00922-CR
                                     CHRIS DANIEL
§                               HARRIS COUNTS DISTRICT CLERK

 $
                                                                             FILED IN
October 16, 2015                                                      1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
KEVIN HOWARD                                                          10/28/2015 4:05:58 PM
ATTORNEY OF RECORD                                                    CHRISTOPHER A. PRINE
                                                                               Clerk
4525 N. BRAESWOOD BLVD., SUITE 203
HOUSTON, TX 77096

Defendant’s Name: BRANDON LEE SHELTON

Cause No: 1426446

Court:   185th
Please note the following appeal updates on the above mentioned cause-

Notice of Appeal Filed Date: 10/06/2015
Sentence Imposed Date: 09/10/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: KEVIN HOWARD



Sincerely,


7S/ N Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     CARRIE LOGAN (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    120)   Franklin PO Box 4651 Houston, Texas 77210-4651
                                                               FILED
                                                                Chris Daniel                                                        HOUSTON, TEXAS 77096
                                            Phone: (713)294-8099
                                            Fax: (713) 660-7005
                                            E-mail: kvho@earthlink.net
                                            ATTORNEY FOR DEFENDANT

                        CERTIFICATE OF SERVICE
                               October',
      On this the         day of             pursuant to Texas Rules of Appellate
Procedure, a true copy of the instrument to which this Certificate is attached was
duly served upon each entity, Court, attorney of record and/or party(ies) to this
cause by hand delivery, facsimile transmission, or mailing or depositing same in a
post office or official depository under the care and custody of the United States
Postal Service, in a properly addressed wrapper, postage prepaid, by certified mail
and return receipt requested.


                               KEVIN HOWARD \
                               ATTORNEY FOR DEFENDANT
@
THE STATE         OF   TEXAS
                                                 Cause No.       142 U4WS
                                                                            IN THE           DISTRICT COURT
                                                                                                                      ©
v.                                                                          COUNTY CRIMINAL COURT AT LAW NO.
fy-dWrAvU.     L&C-                  Defendant                              HARRIS COUNTY, TEXAS

           TRIAL COURT'S CERTIFICATION                         OF    DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case.
     I I     is   not a plea-bargain case, and the defendant has the right of appeal, [or]
     jÿJ     isa plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the.right of appeal [or]
     1~1     is a plea-bargain case, but the trial court has given permission to appeal, and the «Kejdaat has the
             right of appeal [or]
     I I     isa plea-bargain case, and the defendant has NO nght of appeal, [or]
     I I     the defendant has waived the right of appeal.
                                                                                                  By        %rrH
                                                                                  DEC 1 T ™
        A                                                                      \l-n-H ms
Judge                                                                  Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX R. APP P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change m my address, I may lose the opportunity to file a pro se petition for discretionary review.



Defendant                                                              Defendant's Counsel

Mailing Address: _                                                     State Bar of Texas ID number:            \ddi4&bQ
Telephone number:                                                      Mailing Address
Fax number (if any):                                                   Telephone number
                                                                       Fax number (if any).
* “A defendant in a cnminal case has the nght of appeal under these rules The tnal court shall enter a certification of the defendant's
nght to appeal in every case in which it enters a judgment of guilt or other appealable order In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only (A) those matters that were raised by a wntten motion filed
and ruled on before tnal, or (B) after getting the tnal court's permission to appeal ” TEXAS RULES OF APPELLATE PROCEDURE
25 2(a)(2)

                                                              CLERK                                                  9/1/2011
                      APPEAL CARD

                                 .A £                           /xi/
                                                    Cause No.
CEL              'pjr-                              H 2k}i%
                      The State of Texas
                                 Vs
    ZfofJbfrf     )    LBB
Date Notice
                                 '}0
Of Appeal: lp-/g-lC

Presentation:                            Vol.            Pg-   _
Judgment:                                Vol.            Pg-.

Judge Presiding ,ÿw5ÿQ~ISlg/rtAAÿ
Court Reporter Cj'Lrf\L LflC/jyv
Court Reporter
                       __
Court Reporter

Attorney
on Trial          foJ 1 hi       Ufo   yAti\


Attorney
on Appeal

          Appointed                      Hired

OffenseU Aid     |       .   AS PA 1 1         Ar "4/)b 6CflJU.S
Jury Trial:                      Yes                No    y
Punishment
Assessed    _ \4          1 Me s 7hr,
                             1
Companion Cases
(If Known)      _
Amount of
Appeal Bond

Appellant
Confined:

Date Submitted
To Appeal Section
                             ,

                        kJ ) A

                                 Yes    >/     _No.
                                                „


Deputy Clerk            P&££ I US
Notice ot Appeal Caid Rev 9 84                      w